Citation Nr: 1043278	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO. 07-27 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for atherosclerotic heart 
disease, status post myocardial infarction, claimed as heart 
problems.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities, claimed as numbness of the toes.

4. Entitlement to service connection for a right knee disorder.

5. Entitlement to service connection for a skin disorder, claimed 
a body rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel 


INTRODUCTION

The Veteran's active military service extended from October 1954 
to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The claims folder is devoid of evidence of a heart disorder 
during service, or for forty years following service.

2. The claims folder is devoid of evidence of diabetes mellitus 
during service, or for more than thirty years following service.

3. The claims folder is devoid of evidence of a disorder of the 
bilateral lower extremities during service, or for many years 
following service.

4. The Veteran does not have a right knee disability.

5. The Veteran does not have a skin disorder.



CONCLUSIONS OF LAW

1. Atherosclerotic heart disease was not incurred during service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2. Diabetes mellitus was not incurred during service, nor may it 
be presumed to have been incurred in service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2010).

3. Peripheral neuropathy of the bilateral lower extremities, 
claimed as numbness of the toes, was not incurred during service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4. A right knee disability was not incurred during service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

5. A skin disorder was not incurred during service. 38 U.S.C.A. 
§ 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to establish service connection for 
several disabilities, including atherosclerotic heart disease, 
diabetes mellitus, peripheral neuropathy of the bilateral lower 
extremities, a right knee disability, and a skin disorder.

Generally, to establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, entitlement 
to service connection for a particular disability requires 
evidence of the existence of a current disability and evidence 
that the disability resulted from a disease or injury incurred in 
or aggravated during service. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999). Service connection may also be 
granted for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the Veteran. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence available for the Board's review in this case 
includes the Veteran's lay statements, his available post-service 
VA and private treatment records, and very few of his service 
treatment records. Unfortunately, the majority of the Veteran's 
service treatment records are not available for review in 
association with this decision. VA was notified that the 
Veteran's service records are fire-related. 
See September 2004 PIES response from the National Personnel 
Records Center. Because the Veteran's service treatment records 
were apparently destroyed in the 1973 National Personnel Record 
Center fire in St. Louis, Missouri, VA has a heightened duty to 
consider the applicability of the benefit of the doubt, to assist 
the Veteran in developing the claim, and to evaluate and discuss 
the evidence favorable to the Veteran. See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991). 

The only service record available is a copy of the Veteran's DD 
Form 214, a June 1958 prescription slip for penicillin, and his 
October 1958 separation examination report, which does not note 
any abnormalities whatsoever. The Veteran made mention of a 
"service jacket on the September 2004 VA Form 21-4142. In 
November 2009, the RO requested that the Veteran provide any 
service records in his possession, but he did not respond. He has 
stated several times that he has no additional evidence. Thus, 
the Board will move forward with the adjudication of these claims 
with the available service treatment records.

As for post-service treatment records, the Veteran, also on the 
September 2004 VA Form 21-4142, noted treatment at the VA Medical 
Center in New Orleans in the 1970s and from 1990 to 2002. 
Following the Board's October 2009 Remand, the RO did obtain VA 
treatment records dating from January 1999 to the present, but 
received a negative response from the VAMC in New Orleans as to 
any records from 1970 to 1999. The Board is, therefore, moving 
forward to decide these claims based upon all available evidence 
at this time.

Heart Disease

The Board does not dispute that the Veteran has a current 
disability related to his heart. A review of the available 
evidence reveals that he was treated following a myocardial 
infarction in 1998. See private medical records dated in October 
1998. Ever since that time, he has received treatment, both 
privately and by VA, for heart disease. Atherosclerotic heart 
disease is clearly shown in recent outpatient VA records. 

The question is whether there is a causal connection between the 
Veteran's heart disease and his active service. The September 
1958 separation examination notes that the Veteran's heart is 
normal. Thirty-one years later, in February 1989, a private 
doctor noted that a chest x-ray and ECG were "ok." The 
Veteran's 1998 myocardial infarction is forty years after that 
separation from service. The medical record is devoid of evidence 
of a heart disorder during service, or for forty years following 
service. The Veteran has never claimed that he experienced heart 
problems in service or for many years after service.  Without 
evidence of an in-service incurrence related to the Veteran's 
heart, or evidence otherwise showing that the currently diagnosed 
heart disease is as likely as not related to service, there is no 
basis upon which to grant service connection. The Veteran's claim 
must be denied.

Diabetes Mellitus

The Board does not dispute that the Veteran has diabetes 
mellitus. Private medical evidence shows that in February 1989, 
the Veteran's glucose was noted as "borderline." A September 
1998 note shows that the Veteran was diagnosed with diabetes in 
1989. Ever since that time, he has received treatment, both 
privately and by VA, for diabetes. The disease is clearly shown 
throughout the Veteran's voluminous current VA treatment records. 

The question is whether there is a causal connection between the 
Veteran's diabetes and his active service. The September 1958 
separation examination makes no mention of any abnormality in the 
Veteran's blood sugar level, or any other abnormality that may 
show an initial manifestation of diabetes at that time. 
Additionally, the Veteran did not serve in Vietnam or South Korea 
at a time when herbicides were used.  

The Board notes that certain chronic diseases, including diabetes 
mellitus, will be presumed to have been incurred in service if 
they manifest to a degree of 10 percent or more within 1 year 
from the date of separation from service. 
38 C.F.R. §§ 3.307(a)(3), 3.309(a). Again, in this case, private 
medical records show that the Veteran was diagnosed with diabetes 
in 1989, more than thirty years following his separation from 
service. As such, the presumption does not apply in this case.  
The Veteran has not provided information, including statements 
that indicate that symptoms of diabetes began in service or 
within the 30 years prior to a diagnosis.  There is no evidence 
of a competent medical opinion connection diabetes mellitus to 
service.  

The record is devoid of evidence of diabetes mellitus during 
service, or for more than thirty years following the Veteran's 
1958 separation from service. Without evidence of an in-service 
incurrence related to the Veteran's diabetes, or evidence 
otherwise showing that the currently diagnosed diabetes is as 
likely as not related to service, there is no basis upon which to 
grant service connection. The Veteran's claim must be denied.

Peripheral Neuropathy - Bilateral Lower Extremities

The Veteran's August 2004 claim suggests that the Veteran seeks 
service connection for "numbness of the toes." In his claim, he 
gives no indication of the date of onset of this disorder. In 
September 2005, the Veteran submitted a statement indicating that 
too much time has elapsed for him to be able to recall any dates 
and treatment. In August 2007, he submitted a statement 
indicating that he did not seek treatment at any time immediately 
following service for his claimed disabilities. The September 
1958 separation examination makes no mention of any abnormality 
related to the Veteran's feet or toes.

More recent records do show treatment related to the Veteran's 
feet. In particular, the Veteran has had several diabetes foot 
exams. VA problem lists show both onychomycosis and diabetic foot 
ulcer. There is no indication in the record of a disability 
related to the Veteran's lower extremities that is associated 
with anything other than diabetes.

The record is devoid of evidence of numbness of the toes or any 
other disability related to the bilateral lower extremities at 
any time during service, or for many years following the 
Veteran's 1958 separation from service. In fact, the only 
evidence showing symptoms related to the feet, shows that those 
symptoms are related to the Veteran's diabetes and its secondary 
conditions. As noted above, diabetes mellitus is not service-
connected.

Without evidence of an in-service incurrence related to the 
Veteran's feet, or evidence otherwise showing that any currently 
diagnosed disability of the bilateral lower extremities is as 
likely as not related to service, there is no basis upon which to 
grant service connection. The Veteran's claim must be denied.

Right Knee and Skin

The Board has reviewed the entire body of available evidence, 
including VA treatment records from 1999 to 2009, and private 
medical records dating back to 1989. There is no evidence in any 
of these treatment records showing treatment for symptoms related 
to the Veteran's right knee or his skin. The record is entirely 
devoid of evidence of either disorder. 

In August 2007, the Veteran submitted a statement indicating that 
after his separation from service he was "treated for a 
recurrent body rash with some kind of ointment by a private 
doctor at his office in a corner drugstore."  The Veteran has 
also stated that this was following his period of active duty, 
and the evidence does not show any current treatment of a skin 
disorder.

Without evidence showing that the Veteran has had a right knee 
disability or a skin disorder at any time during the course of 
his appeal, or, in fact, at any time historically, there is no 
basis upon which to grant service connection for either 
disability. The Veteran's appeals as to the right knee and skin 
must be denied.

While the Veteran clearly believes that he has heart disease, 
diabetes, peripheral neuropathy, a right knee disability, and a 
skin disorder, all related to his period of active service, such 
a suggestion by either the Veteran, or his representative, is not 
sufficient medical evidence of current disabilities related to 
service. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology over 
a period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992). Evidence of current disabilities 
related to the Veteran's period of active service is required in 
this case. Because, for the reasons discussed above, such 
evidence does not exist, the Veteran's claims must be denied.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, in 
fact, the absence of evidence to support the claims suggests that 
the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001). There is simply no 
basis upon which to grant the Veteran's claims.

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in the 
development of his claims. Sufficient evidence is available to 
reach a decision and the Veteran is not prejudiced by appellate 
review at this time.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
notice should be provided to a claimant before the initial RO 
decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in a Statement of the Case (SOC) or Supplemental SOC (SSOC). 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law. 
See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

VA sent the Veteran a letter in September 2004 informing him of 
what was necessary to establish his claims, what evidence he was 
expected to provide, and what VA would obtain on his behalf. This 
letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1), although it did not advise the Veteran 
of the laws regarding degrees of disability or effective dates 
for any grant of service connection. No disability rating or 
effective date for award of benefits will be assigned, however, 
as the Board denies these claims for service connection. 
Accordingly, any defect with respect to that aspect of the notice 
requirement is rendered moot. VA's duty to notify the Veteran was 
met in this case.

VA also has a duty to assist the Veteran in substantiating his 
claim under 
38 C.F.R. § 3.159(c), (d). Here, the Veteran's statements, his 
few available service treatment records, and his post-service 
private and VA treatment records are of record. The Veteran has 
not notified VA of any additional relevant evidence. In fact on 
several occasions, the Veteran has confirmed that there is no 
additional relevant evidence. See September 2005, May 2006, 
August 2007, March 2010, and June 2010 statements from the 
Veteran.

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's service 
connection claims. However, the evidence fails to suggest that 
the Veteran's heart disease, diabetes mellitus, or any lower 
extremity disorder are, with any degree of possibility, related 
to service, and fails to suggest that the Veteran has a current 
disability related to his right knee and/or skin, such that a 
nexus opinion between service and the disorders at issue is not 
possible. This warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim. For the reasons noted above, the prerequisites of 
McLendon are not apparent in this case. 

VA has done everything reasonably possible to assist the Veteran. 
A remand for further development of these claims would serve no 
useful purpose. VA has satisfied its duties to notify and assist 
the Veteran and further development is not warranted.

ORDER

Entitlement to service connection for atherosclerotic heart 
disease, status post myocardial infarction, claimed as heart 
problems, is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities, claimed as numbness of the toes, 
is denied.

Entitlement to service connection for a right knee disorder is 
denied.

Entitlement to service connection for a skin disorder, claimed a 
body rash, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


